Citation Nr: 1315378	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-25 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for colitis and colon cancer.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.  He died in February 2011.  The RO has acknowledged the appellant as a substitute for the Veteran with respect to this claim.  The appellant was the Veteran's spouse at the time of his death.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for colitis and colon cancer.  The Board remanded this matter in August 2012 for additional medical inquiry.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim on appeal.  A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In April 2011, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse).  Issues subject to this claim have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



REMAND

In August 2007, the Veteran had inpatient treatment at the VA Medical Center (VAMC) in Cheyenne, Wyoming.  He was admitted due to abdominal pain.  In subsequent VA treatment in September 2007, colonoscopy showed evidence of colitis and a mass.  In October 2007, the mass was found to be cancerous.  In late October 2007, a section of the Veteran's colon was surgically removed.  The Veteran's death certificate lists metastatic colon cancer as an immediate cause of his February 2011 death.  

In its August 2012 remand, the Board requested VA medical inquiry into the Veteran's, and the appellant's, central assertions - that prescription of antibiotics in August 2007 caused the Veteran's colitis and his colon cancer.  In response, an assessment of the evidence was conducted by a VA physician in September 2012.  The physician's report and opinion thoroughly address the Veteran's and appellant's central assertions.  

However, another assertion made by the Veteran, and repeated by the appellant's representative, remains unanswered.  

The Veteran asserted before his death that VA treatment was faulty due in part to a delay in treatment of his cancer.  In a February 2008 statement, the Veteran asserted that delay in treatment of his colon cancer, from initial treatment in August 2007 to surgery in October 2007, was faulty and that surgery would have been unnecessary had VA "not waited so long to treat the cancer."  In June 2012, the appellant's representative argued that, had VA acted "quicker" in treating the Veteran's cancer, "his cancer may not have been so serious ... requiring the removal of his colon."  Lastly, the Board notes a September 2007 statement of record from the Veteran requesting a change in treating physician, which states in part that, "I now have to have colon surgery that could have been avoided months ago."  

Based on these assertions, the Board finds warranted an additional opinion which addresses whether VA was faulty in the way in which it scheduled treatment of the Veteran's colon cancer.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims files should be forwarded to the VA examiner who performed the September 2012 VA examination for another review of the claims files and preparation of an addendum opinion.

The examiner should state whether the delay in treatment of the Veteran's colon cancer between August and October 2007 led to the severity of his colon cancer.  In other words, can the severity of the Veteran's colon cancer be attributed to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA as it relates to the time line of the treatment between August and October 2007?   

In answering the question, please explain why VA was either faulty, or was not faulty, with regard to the timeliness in treating the Veteran colon cancer.  

2.  If the September 2012 VA examiner is not available, the claims files should be provided to and reviewed by another examiner with sufficient expertise to provide the required opinions and supporting rationales noted in the August 2012 remand, and in this remand.  

3.  After completion of the above, review the expanded record and determine if the claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the appellant an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

